Citation Nr: 1120029	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  98-19 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include schizophrenia and depression.

2.  Entitlement to service connection for a bilateral knee disability, claimed as secondary to service-connected lumbar spine and bilateral hip disabilities.

3.  Entitlement to an increased rating for a low back disability, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1976 to February 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from separate rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The first rating decision on appeal was issued in September 1998 and granted an increased disability rating of 40 percent for a low back disability.  The Veteran subsequently filed a notice of disagreement in October 1998 which challenged the assigned disability rating.

The second rating decision being appealed as issued in January 2003 and denied service connection for acquired psychiatric disorders, to include schizophrenia and depressive disorder.  A timely notice of disagreement as to those issues was also filed by the Veteran in January 2003.

Finally, the Veteran appeals a July 2005 rating decision which denied service connection for a bilateral knee disorder.  A timely notice of disagreement was filed as to that issue in November 2005.

The Veteran's appeal also initially included the issue of entitlement to an earlier effective date for the grant of increased disability ratings for bilateral hip disabilities.  That issue, however, was previously granted by the Board in an October 2009 decision and remand, and accordingly, is not presently on appeal before the Board.

In its October 2009 decision and remand, the Board remanded the issues identified above for further development.  Such development was to include: scheduling the Veteran for a psychiatric VA examination to determine the etiology of any diagnosed psychiatric disability, other than PTSD; scheduling the Veteran for a VA examination of the knees to determine the nature and etiology of the Veteran's claimed bilateral knee disorder; and readjudication of the Veteran's claims.  With regard specifically to the Veteran's claim for an increased rating for his low back disorder, the RO was directed to consider, in its readjudication of that issue, additional evidence received since its November 2005 supplemental statement of the case (SSOC).  The Board finds that the action directed in its October 2009 decision and remand has been substantially met with compliance.

The Board wishes to note that it received additional evidence from the Veteran in April 2011 and has incorporated this evidence into the claims file.  Although this evidence was submitted without a waiver of review by the agency of original jurisdiction pursuant to 38 C.F.R. § 20.1304(c), this newly submitted evidence is duplicative of records already incorporated into the claims file.  Hence, the Board does not find it necessary to refer these materials to the RO for its initial review, nor does the Board find a waiver pursuant to 38 C.F.R. § 20.1304(c) to be necessary.

The issues of the Veteran's entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include schizophrenia and depression and entitlement to an increased rating for a low back disability, currently rated as 40 percent disabling, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a current disability in either knee.


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disability, claimed as secondary to service-connected lumbar spine and bilateral hip disabilities, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Insofar as the issue concerning entitlement to service connection for a bilateral knee disability, claimed as secondary to service-connected lumbar spine and bilateral hip disabilities, a letter mailed to the Veteran in September 2004 notified the Veteran of the information and evidence needed to substantiate his claim on both a direct and secondary basis.  That letter did not, however, provide notice that a disability rating and an effective date are assigned if his disability is determined to be service-connected, and hence, did not provide the notice requirements provided under Dingess.  Nonetheless, such notice was later provided in a separate March 2006 letter.  After the Veteran was afforded reasonable opportunity to respond to the March 2006 letter, the Veteran's claim was readjudicated in a December 2007 statement of the case.  Thus, notice insufficiency in the September 2004 letter has been cured by the RO's corrective action in issuing the March 2006 letter.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a SOC or SSOC, is sufficient to cure a timing defect).

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's service personnel records, service treatment records, and identified and pertinent private and VA treatment records have been associated with the claims file.  Additionally, a VA examination of the Veteran's knees to determine the nature and etiology of any knee disability was performed in December 2009.  The Veteran's claims file was reviewed by the examiner in conjunction with the VA examination.  Ultimately, the Board finds that the VA examination, along with the other evidence of record, is fully adequate for the purposes of determining the nature and etiology of the Veteran's claimed bilateral knee disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  General Service Connection Principles

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, any disability which is proximately due to, or results from, another disease or injury for which service connection has already been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected.

The Board observes that the provisions of 38 C.F.R. § 3.310 were amended, effective October 20, 2006, during the pendency of the instant appeal.  See 71 Fed. Reg. 52744- 47 (Sept. 7, 2006).  This amendment sets a standard under which a claim based on aggravation of a non-service-connected disability by a service-connected disability is to be considered.  Under this amendment, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the non-service-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease or injury.  38 C.F.R. § 3.310(b) (2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Although VA has indicated that the purpose of the 2006 amended regulation is merely to apply the Court's ruling in Allen, accompanying comments to the regulation clarify that the changes were intended to place a burden on the Veteran to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not previously been VA's practice and thus suggests that the 2006 amendment amounts to a substantive change in the regulation.  Since the Veteran's claim for service connection for a bilateral knee disorder, claimed as secondary to his service-connected low back and bilateral hip disorders, was filed in November 2003, before the regulatory change was effectuated, the Board will consider that issue under the pre-amended version of 38 C.F.R. § 3.310, as it is more favorable to the Veteran.

III.  Service Connection for a Bilateral Knee Disorder

In his November 2003 claim, the Veteran generally asserts entitlement to service connection for "problems with his knees" which he attributes to "back and hip problems."  He repeats these assertions in a December 2007 substantive appeal.

Upon careful review of the evidence of record, service connection, either on a direct or secondary basis, may not be granted for the Veteran's claimed bilateral knee disorder.  In this regard, the Board finds that although the evidence shows consistent complaints of bilateral knee pain, there is no evidence showing a diagnosis of an actual disability in either knee.  In the absence of evidence showing such a diagnosis, service connection for a disability in either of the Veteran's knees is not warranted.

The Veteran's service treatment records indicate that the Veteran did get treated for complaints of knee pain during service.  An examination in February 1977 revealed cracking upon extension and flexion of the right leg.  Further examination of the right knee, however, did not reveal any swelling, discoloration, or tenderness.  The Veteran was diagnosed simply with "knee pain."  A follow-up evaluation in December 1977 revealed a diagnosis of right knee arthralgia, or in other words, right knee pain.  In October 1981, the Veteran was treated for right knee pain and edema that was secondary to insect bites.  Although the Veteran's December 1982 discharge examination report references that swollen and painful joints were reported by the Veteran, there is no indication that such symptoms concerned either of the Veteran's knees.  In this regard, the Board notes that the Veteran expressly denied the presence of "trick" or locked knee on the medical history questionnaire which accompanies the discharge examination report.

The earliest post-service treatment record pertaining to the Veteran's knees is a May 1983 VA examination report which references reported right knee pain.  An examination at that time revealed grossly normal findings.  X-rays of the right knee did not show any osseous, joint, or soft tissue deformities.

A VA examination in August 1985, which was performed in connection with a claimed low back disability, revealed full range of motion of both knees with minimal palpable crepitus.  Diminished strength was noted upon flexion and extension of the left knee.  Nonetheless, no formal diagnosis of any disability in either knee was made.

VA treatment records from 1998 through 2004 do not reference any complaints of pain or other symptoms in either knee.  Finally, a March 2004 VA treatment record references reported bilateral knee pain.  Nonetheless, x-rays of both knees did not reveal any significant abnormalities.  The Veteran was diagnosed with bilateral knee arthralgias.

Subsequent VA treatment records through 2006 document ongoing complaints of bilateral knee pain.  X-rays of the knees, performed in October 2006, continued to show the absence of any acute osseous abnormalities.  Range of motion tests of both knees showed motion that was within normal limits.  The Board notes that diminished motor strength was observed in both knees.  The treatment record reflects, however, that this finding was attributed to prolonged use of bilateral knee braces for over a year.  There is no evidence showing that the use of such braces was prescribed as part of active treatment for either of the Veteran's knees.  No diagnosis as to the Veteran's knees was made at the October 2006 treatment.

Subsequent VA treatment records are silent for bilateral knee complaints or treatment until a November 2009 letter from the Veteran's VA treating physician.  In this letter, the VA physician summarizes the treatment detailed above.  He reiterated again that the Veteran's October 2006 x-rays did not demonstrate any significant degenerative joint disease in either knee, and recommended updated x-rays to further characterize the anatomy of the Veteran's knees.

The following month, in December 2009, the Veteran was afforded a VA examination to determine the nature and etiology of the Veteran's claimed bilateral knee disorder.  At that time, the Veteran continued to report bilateral knee pain.  The claims file was reviewed by the examiner in conjunction with the examination, and based upon this review, the examiner noted that the evidence does not show any emergency treatment or flare-ups of symptoms in either knee.  Although the examiner observed that the Veteran was ambulating in a wheelchair, the examiner observed that the Veteran's knee symptoms did not in and of themselves interfere with any activities of daily living.

A clinical examination of the knees did not reveal any signs of inflammation, such as swelling, redness, heat, or tenderness.  No effusion was present in either knee.  Range of motion tests, which were performed with three repetitions and using a goniometer, showed that the Veteran was able to produce full extension to zero degrees and flexion to 125 degrees bilaterally.  All motion of the knees was without pain.  The examination did not reveal any painful crepitation, and no evidence of giving way or locking was observed in either knee.  Although clicking was observed in both knees, the Veteran did not report any pain in conjunction with this clicking.  Motor examination of the lower extremities revealed diminished strength with some quadriceps wasting bilaterally.  X-rays of the knees were once again normal.  Based upon the Veteran's reported history, claims file review, and findings on examination, the examiner diagnosed normal right and left knees.  With respect to the observed quadriceps weakness and wasting, the examiner opined that those findings were relative the Veteran's service-connected bilateral hip disability, thus suggesting that they are not related to a diagnosable bilateral knee disorder.

Although the evidence shows chronic complaints of bilateral knee pain and diagnoses of bilateral knee arthralgia (or bilateral knee pain), the Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259  F.3d 1356 (Fed. Cir. 2001).  Indeed, the objective findings evidenced in the record consistently show the absence of a specific disorder in either knee, other than pain or arthralgia.  In the absence of evidence showing the diagnosis of an actual disability, service connection cannot be granted.

Overall, the preponderance of the evidence is against the Veteran's claim of service connection for a bilateral knee disorder, claimed as secondary to service-connected lumbar spine and bilateral hip disabilities, and this claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a bilateral knee disability, claimed as secondary to service-connected lumbar spine and bilateral hip disabilities, is denied.


REMAND

Insofar as the issue concerning the Veteran's entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include schizophrenia and depression, the Veteran has submitted various lay contentions in support of his claim.  Such submissions include a December 2007 statement, in which the Veteran asserts that his claimed schizophrenia is directly related to his previously service-connected PTSD.  Despite this apparent assertion of a secondary service-connection theory, the Veteran further asserts the belief that his schizophrenia and PTSD are "one and the same illnesses (sic)."  In a January 2011 statement, the Veteran continues to assert that his schizophrenia and PTSD are the same disorder.  The Board construes the Veteran's December 2007 and January 2011 statements as arguments in support of a theory that the Veteran's schizophrenia and depression are secondary to his service-connected PTSD.

Pursuant to the Board's prior October 2009 remand as to that issue, a VA psychiatric examination was performed in December 2009.  Although this examination was essentially conducted in a manner consistent with the Board's remand actions, the Board finds that further remand is necessary to obtain clarification of the examiner's conclusions.

Specifically, in her December 2009 report, the VA examiner provides a dual Axis I diagnosis of PTSD and major depression with psychotic features.  A diagnosis of schizophrenia or schizoaffective disorder is ruled out, based upon the examiner's review of the claims file, a detailed interview of the Veteran, and the clinical findings on examination.  With respect to the Veteran's major depression, the examiner appears to conclude that symptoms associated with that disorder did not appear until long after the Veteran's PTSD had developed.  The examiner further concludes that the Veteran's major depression and its associated psychotic symptoms exacerbated the Veteran's PTSD.  The examiner does not, however, offer an opinion as to whether the Veteran's major depression with psychotic features is proximately due to, or has resulted from, the Veteran's PTSD.

As noted above, any disability which is proximately due to, or results from, another disease or injury for which service connection has already been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected.  Under the circumstances, the claims file should be provided again to the same VA examiner who performed the December 2009 VA psychiatric examination.  The examiner should be requested to review the claims file once again and to offer an opinion, expressed in an addendum report, as to whether the Veteran's diagnosed major depression with psychotic features is proximately due to, or has resulted from, his service-connected PTSD.  The examiner should be requested to provide in her addendum a thorough rationale for her conclusions.

With regard to the Veteran's claim of entitlement to an increased rating for a low back disability, currently rated as 40 percent disabling, the Board also finds that further remand is necessary to schedule the Veteran for a new VA examination to assess the current severity of his low back disorder and whether the low back disorder prevents the Veteran from seeking or maintaining gainful employment.

Additionally, the evidence of record in this matter raises the issue of entitlement to TDIU due to his service-connected thoracic spine disability.  Inasmuch as the TDIU issue is raised in connection with the pending claim for an increased rating for the Veteran's service-connected low back disability, the Board has jurisdiction over the TDIU issue and must consider it on the merits as part and parcel of the Veteran's claim for an increased rating for his low back disability.  See VAOPGCPREC 6-96 (Aug. 16, 1996);  see also Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (when a claimant has appealed from the initial disability rating assigned for a service-connected disability, the determination of whether he or she is entitled to TDIU, including the effective date for that award, is part and parcel of the determination of the initial rating for that disability).  Accordingly, the Board has considered the Veteran's TDIU claim as part of the Veteran's appeal.

The Board notes that the Veteran's most recent VA spine examination was performed more than four years ago, in March 2007.  The corresponding report provides a discussion of subjectively reported symptoms, various objective orthopedic and neurological findings, and thoracolumbar ranges of motion.  Based upon a review of the claims file and the findings on examination, the Veteran was diagnosed with intervertebral disc syndrome (IVDS) with associated neurological symptoms that were most likely related to the sciatic nerve.  An October 2007 addendum report notes that subsequent MRI and nerve conduction studies performed in August 2007 and September 2007 respectively are consistent with a diagnosis of IVDS.  A March 2008 addendum report adds that sensory deficit evidenced in the record is related to IVDS, but revises the opinion expressed in the original March 2007 report by stating that these neurological symptoms most likely affect the deep peroneal nerve (as opposed to the sciatic nerve).

None of the March 2007 report or the subsequent addenda, however, provide sufficient discussion of the extent of paralysis caused by the Veteran's neurological symptoms (characterized as either complete or incomplete, and if incomplete whether such paralysis is mild, moderate, or severe), nor is there any expressed finding or absence of finding of loss of dorsal flexion of the feet in either lower extremity.  Although the March 2007 report references that the Veteran's low back symptoms generally improve with bed rest, there is no information as to the frequency with which the Veteran required bed rest or whether such bed rest was prescribed by a physician.  Moreover, the Board notes that no opinion has been provided as to whether the Veteran's low back disorder, by itself, has rendered the Veteran unable to secure or follow a substantially gainful occupation.

As it has been more than four years since the Veteran's most recent VA spine examination, a new VA spine examination should be scheduled to accurately assess the current severity of the Veteran's low back disorder.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  The VA examiner should be requested to provide in the examination report all relevant findings, including thoracolumbar ranges of motion, the frequency and duration of any physician prescribed bed rest during the past 12 months, the severity of any neurological involvement attributed to the deep peroneal nerve, and an opinion as to whether the Veteran's low back disorder, in and of itself, prevents the Veteran from securing or following a substantially gainful occupation.

Accordingly, the case is REMANDED for the following action:

1.  A letter must be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim for a compensable initial rating for degenerative disc disease, lumbar spine.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claim, and further, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  

The Veteran must also be provided a VA 21-4142 release and be requested to provide on the release the names and addresses for any private or VA medical providers who have treated his major depressive disorder with psychotic features and/or low back disorder since November 2009.
 
2.  After securing any necessary release forms, with full address information, all records of medical treatment which are not currently associated with the Veteran's claims file must be requested.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records yields negative results, documentation to that effect must be included in the claims file.

3.  Then, after the preceding remand actions have been performed, the claims file must be made available to the same VA examiner who performed the December 2009 VA psychiatric examination.  The examiner must provide an addendum report in which she opines as to whether the Veteran's diagnosed major depression with psychotic features is proximately due to, or has resulted from, his service-connected PTSD.  The examiner must also address whether the PTSD aggravated any other psychiatric disorder.  

The examiner must provide a complete rationale for her opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file and supporting medical principles, and, must be expressed in a typewritten report.

If the same VA examiner who performed the December 2009 VA examination is not available, then the claims file should be provided to a new VA examiner for review and the opinion requested above.  If the new examiner determines that a full VA psychiatric examination is required in order to render the requested opinion, then such an examination should be scheduled.

4.  The Veteran must also be afforded a full VA spine examination to determine the current symptoms and severity of his service-connected low back disorder.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner should be requested to review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner must be performed.  With respect to the low back, the examiner must specifically note the Veteran's present symptoms and complaints, including:  any reported incapacitating episodes (doctor-prescribed bed rest) and their durations and frequency;  hospitalizations, surgeries, or interference with employment and/or activities of daily living; findings of intervertebral disc syndrome; findings of ankylosis of the spine; thoracolumbar ranges of motion; any findings of further functional loss marked by additional loss of motion, pain, weakness, or fatigue after repetitive motion; any findings of muscle spasm, guarding, localized tenderness, abnormal gait, abnormal spine contour (such as scoliosis, reversed lordosis, or abnormal kyphosis), vertebral body fracture with loss of 50 percent or more of height; and the extent of any radiculopathy or other neurological component attributable to involvement of the deep peroneal nerve.  The examiner must characterize such neurological involvement as "complete" (i.e., marked by dorsal flexion of the foot) or "incomplete."  If the examiner determines that such neurological involvement is "incomplete," then the examiner must opine as to whether such involvement is mild, moderate, or severe.  The examiner must also opine as to whether the Veteran's low back disability and any neurological involvement therefrom has prevented the Veteran from securing or following a substantially gainful occupation.

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file and supporting medical principles, and, must be expressed in a typewritten report.

5.  After completion of the above development, the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include schizophrenia and depression, and an increased rating for a low back disability, currently rated as 40 percent disabling, must be readjudicated.  Separate disability ratings for IVDS and for any radiculopathy or neurological component resulting from the Veteran's low back disorder should be considered.  38 C.F.R. § 4.71a, Diagnostic Code 5243; 38 C.F.R. § 4.124a, Diagnostic Code 8523.  Also, the RO should consider whether the Veteran is entitled to TDIU on either a schedular or extra-schedular basis.   See VAOPGCPREC 6-96 (Aug. 16, 1996);  see also 38 C.F.R. § 4.16; Rice, 22 Vet. App. at 454.  If the determination remains less than fully favorable to the Veteran, he and his representative must be furnished with a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


